Citation Nr: 0638384	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for peripheral neuropathy in the right upper 
extremity.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy in the left upper 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection for peripheral neuropathy in the right and left 
upper extremities, each evaluated as 10 percent disabling, 
effective in September 2002.  

An April 2003 rating decision, in pertinent part, granted an 
increased initial evaluation of 30 percent for peripheral 
neuropathy in the right upper extremity, and an increased 
initial evaluation of 20 percent for peripheral neuropathy in 
the left upper extremity.  

In May 2006 the veteran testified before the undersigned 
sitting at the San Antonio satellite office of the RO (Travel 
Board hearing).  A transcript of that hearing is of record.  

The Board notes that in August 2002 the veteran raised a 
claim of entitlement to specially adapted housing.  In an 
April 2003 statement, the veteran's representative pointed 
out that the claim for specially adapted housing had not been 
adjudicated.  It does not appear that the matter has been 
adjudicated and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records); 38 U.S.C.A. § 5103A(b) (requiring VA 
to obtain pertinent records that are adequately identified).    

At the May 2006 Travel Board hearing, the veteran testified 
that all of his treatment was through VA.  His wife testified 
that she had last taken the veteran to receive treatment, to 
include occupational therapy, for his upper extremities in 
2005.  The most recent VA treatment records associated with 
the claims file are from April 2004.  Therefore, as the 
veteran's wife has reported that he received VA treatment for 
peripheral neuropathy in the upper extremities since that 
time, such records should be associated with the claims file.  
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  
Testimony from the May 2006 Travel Board hearing indicates 
that the veteran's condition had worsened since his last VA 
examinations, in December 2003.  The Board notes that the 
veteran was afforded these VA examinations to evaluate his 
service connected thrombotic cerebrovascular accident and the 
need for aid and attendance, and that the last VA examination 
to evaluate peripheral neuropathy was in October 2002.  
Therefore, the Board finds that a new VA examination to 
evaluate peripheral neuropathy in the upper extremities is 
warranted.  

Review of the claims file indicates that the veteran is in 
receipt of benefits from the Social Security Administration 
(SSA).  The actual decision by the SSA, and the medical 
records on which that decision was based, are not of record.  
These records are potentially pertinent to the claims on 
appeal.  VA is required to obtain the SSA records prior to 
deciding the veteran's claims.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (pursuant to duty to assist, VA must 
seek to obtain all pertinent records, including SSA records, 
of which it is put on notice); Dixon v. Gober, 14 Vet. App. 
168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

It does not appear that the veteran has been provided VCAA 
notice on the issues of entitlement to increased initial 
evaluations for peripheral neuropathy in the upper 
extremities.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that once service connection is 
granted and an effective date and rating have been assigned, 
the claim is substantiated and further VCAA notice is not 
needed.  While the Court's holding in Dingess, suggests that 
such notice is not required, because the service connection 
claim has been substantiated, since the claims are being 
remanded for other reasons, additional notice is appropriate.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims.  

2.  Obtain all records of VA treatment 
for peripheral neuropathy in the upper 
extremities since April 2004, to include 
any records of occupational therapy.  

3.  Secure, and associate with the claims 
file, a copy of any Social Security 
Administration decision pertinent to the 
issues on appeal, and the medical records 
relied upon in that decision.  

4.  Schedule the veteran for a VA 
examination to evaluate the severity of 
peripheral neuropathy in the upper 
extremities.  The examiner should review 
the claims file and note such review in 
the examination report or in an addendum.  

The examiner is specifically asked to 
identify each nerve involved, and 
indicate the severity of the nerve injury 
(e.g., complete paralysis; or, incomplete 
paralysis which is mild, moderate, 
moderately severe, or severe).  With 
regard to each nerve involved, the 
examiner should ensure that he or she 
reports whether there is loss of 
reflexes, muscle atrophy, or sensory 
disturbances.  The examiner should also 
state the severity and frequency of pain 
the veteran experiences with regard to 
each nerve involved.  

The requested findings are needed in 
order to evaluate the veteran's 
disabilities in accordance with the 
rating schedule, it is therefore 
imperative that the examination report 
contain the requested findings.

5.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claims.  If any claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

